Court of Appeals, State of Michigan

                                             ORDER
                                                                         Elizabeth L. Gleicher
People v DeMarko Carrington Sanders                                        Presiding Judge

Docket No.   322712                                                      David H. Sawyer

LC No.       14-034408-FH                                                William B. Murphy
                                                                           Judges


               The Court orders that the motion for reconsideration is GRANTED, and this Court's
opinion issued October 13, 2015 is hereby VACATED. A new opinion is attached to this order.




                       A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                              NOV 10 2015
                                      Date